DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on October 14, 2021 has been received and fully considered.  
Previous claim rejection made under 35 U.S.C 102/103 over Adelson et al. (US 2014/0370202 A1), which was indicated in the Office action dated April 28, 2021, is maintained for reasons of record. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-16 remain rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adelson et al. (US 2014/0370202 A1, published December 18, 2014, cited in IDS) (“Adelson” hereunder).
Present claim 1 is directed to a cosmetic marker for applying a solution for concealing vitiligo.  The phrase “for applying a solution for concealing vitiligo” denotes the intended future use and is considered a preamble rather than a structural limitation.  See MPEP 2111.02. So long as prior is suitable and capable of the recited use, prior art anticipates the claimed invention. 
Adelson discloses a cosmetic applicator comprising an applicator (pen) barrel; a fibrous reservoir saturated with a solution and located inside the pen barrel, a polyester nib in fluid communication with the fibrous reservoir, a porous polyester nib; the solution comprising a bronzer and dihydroxyacetone (DHA).  See [0019-0023], FIG.5; instant claims 2 and 14. The reference teaches that the cosmetic composition is useful in correcting tan line to darken the portions of the body/skin that is lighter in color relative to exposed portions of the body. See [0014].  Thus the disclosed solution is capable and suitable to conceal vitiligo and darken the portion of the body/skin that is depigmented in color relative to unaffected skin. 


    PNG
    media_image1.png
    331
    535
    media_image1.png
    Greyscale

See FIG.5 of Adelson, which is identical to FIG. 5 of the present application. 
Regarding the density of the fibrous filler and the porosity of the nib, the reference teaches that these parameters are matched with the viscosity of the solution, “to ensure that the solution works in an optimal capillary reaction” with the fibrous filler and the nib.  See [0042].  
In this case, Adelson further discloses the ranges of suitable specific gravity, pH and viscosity of the solution, which are all well within the claimed limitations. See [0025]; instant claims 3 and 14. 

    PNG
    media_image2.png
    168
    468
    media_image2.png
    Greyscale

Since the disclosed cosmetic solution and the claimed composition have same active ingredients, specific gravity, pH and viscosity, the density of the fibrous filler and the porosity of the nib must be inherently or obviously the same as presently defined in claim 1 in order for the solution to flow in an optimal capillary reaction with the filler and the nib. 
35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. 
In this case, no patentable distinction is seen between the disclosed cosmetic applicator and the cosmetic marker, as both devices contain the cosmetic composition having the same limitations, contain the same mechanical components and dispense the compositions by the same capillary mechanism. It is viewed that the claimed invention is substantially identical and the burden is on applicant to show otherwise.

Regarding claims 4, 5, 9, the reference teaches that the nib may be made from pressed fibers, resin, polyester and/or porous polyethylene.  See [0040].  
Regarding claims 6, 7, 11. 12 and 16, the limitations are disclosed in paragraph [0018] of the reference. 

The tan line correction Solution may be held in suspension within the reservoir. For example, the reservoir may be a fibrous reservoir. In some of these embodiments, the tan line correction solution may be delivered by capillary action, through the fibers, to the nib. Movement of the nib along a surface may result in the application of a preferably regulated amount of tan line correction solution to the surface. The rate may be regulated at a predetermined rate dependent at least in part on the characteristics of the nib and the reservoir.

Regarding claim 8, the reference teaches that the fibrous reservoir includes a shell and a fibrous filling.  See [0030]. 
Regarding claims 10, 13 and 15, the reference further teaches that the flow of the cosmetic composition in the reservoir “may be anisotropic” and have a directional preference, such as along the longitudinal axis of the pen barrel.  See [0036].  

Response to Arguments
Applicant's arguments filed on October 14, 2021 have been fully considered but they are not persuasive. 

Applicant argues that Adelson fails to disclose ranges for the density of the fibrous reservoir or a porosity of a polyester nib. Examiner reiterates that, since the reference teaches the same composition of the of the marker solution having the same physical characteristics and parameters as defined in the claim and the disclosed applicator which utilizes the same capillary action as in the present invention, the properties of the fibrous reservoir and the nib of the disclosed applicator must be inherently or obvious the same, unless shown otherwise.  
Applicant asserts the disclosure in Adelson “to investigate a density of a fibrous filler and a porosity of a nib ‘to ensure that the solution works in an optimal capillary reaction’ does not result in an inherent teaching” of the claimed limitations.  Examiner respectfully disagrees.  The reference clearly indicates that the device is designed to function as disclosed, and it is viewed that it must have the reservoir with the required density to hold the liquid and the required porosity at the nib to properly dispense the cosmetic solution.  The burden is on applicant to show otherwise. Applicant is reminded that a mere attorney statement cannot take the place of evidence in the record.  See MPEP 2145. I.  Alternatively, such design for the reservoir and the nip would have been obvious to one of ordinary skill in the art when the teachings and suggestion to follow is clearly presented in the reference.  

Oath/Declaration
The affidavit filed on October 14, 2021 is treated as filed under 37 C.F.R. 1. 132 and has been fully considered, but does not place the application in an allowable condition. 
Declarant/applicant asserts that the present invention was made by optimizing the density of the fiber reservoir and the porosity of the polyester nib of the application device to prevent leakage of the cosmetic solution.  However, doing so is clearly suggested by prior art, as indicated in the rejection. No unexpected result is seen. 


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617